DETAILED ACTION
The instant action is in response to application 16 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to for not being descriptive.  Examiner suggests emphasizing the claimed inverting period or the minimum current switching along with the full bridges.
The specification is objected to for the following informalities:
¶1 should mention isolated DC/DC converters.
¶1 should also mention soft switching with fewer components, which seems to be what applicant’s invention is emphasizing.  
¶6, the first sentence is a run on sentence and not proper grammar.  Applicant is cordially reminded they are only limited to one period in the claims.
¶12, it would be helpful to one or ordinary skill what the correction factor is correcting.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-5 of copending Application No. 17048290 ( PG PUB US 20210175809). Although the claims at issue are not identical, they are not patentably distinct the language regarding the polarity inversion period is not exact, though does have similar meanings.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims a fixed switching frequency and a changing voltage output period.  Period and frequency have a relationship of T=1/F.  It is indefinite to have one change while the other remains constant.  For the purpose of examination, it will be assumed that applicant meant to claim a variable frequency system.
Since claim 1 is rejected under 35 USC 112(b), the dependent claims (2-7) inherit the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Jang (US 2015/0229225).
As to claim 1,  A discloses A DC-DC converter (Fig. 8)comprising: a first full-bridge circuit including four switching elements (Sp1-Sp4) that include a capacitor serving as a parasitic capacitance (a parasitic capacitance will always be present in a switch) or an external parallel-connected capacitor; a second full-bridge circuit including four switching elements (SS1-Ss4) that include a capacitor serving as a parasitic capacitance (a parasitic capacitance will always be present in a switch) or an external parallel-connected capacitor; a transformer  (TR) including a first winding (N1) and a second winding (N2), the first winding being connected to said first full-bridge circuit, and the second winding being connected to said second full-bridge circuit and magnetically coupled to said first winding; an inductance component (Lr) connected in series with said first winding or said second winding;and a control circuit that controls soft switching (¶12 ZVS) of each switching element in said first full-bridge circuit and said second full-bridge circuit, wherein an inductor current flowing through an equivalent inductor at a time of switching of turning on or off each switching element is greater than or equal to a threshold current (See Fig. 5, the delay before each turn on ensures that the current is a on-zero value before turning on or off, which reads on the claim language) the equivalent inductor being equivalent to said transformer and said inductance component (¶5 “If the magnetizing inductance of transformer TR is relatively small (e.g., only several times the inductance of resonant inductor L.sub.R), the converters operate as LLC series-resonant converters.”), said control circuit outputs predetermined power by fixing a switching frequency and changing a voltage output period of said first full-bridge circuit and a voltage output period of said second full-bridge circuit while fixing a switching frequency and keeping a polarity inversion period at a value greater than or equal to a fixed value (See Fig. 5, items , the polarity inversion period (¶39 “Therefore, under the same input voltage and switching frequency, secondary-side delay-time control provides a higher output voltage that is proportional to the delay time (i.e., the time when 
As to claim 2, Jang discloses wherein said control circuit changes the voltage output period of said first full-bridge circuit and the voltage output period of said second full-bridge circuit while making them equal (Jang teaches a variable frequency system, but Fig. 5 shows the switches are periodic).
As to claim 6, Jang discloses wherein the threshold current is set to make energy accumulated in said equivalent inductor greater than or equal to energy accumulated in two of said capacitors (a real component will store >> energy than a parasitic component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2015/0229225).
As to claim 4,  Jang discloses wherein said control circuit changes the voltage output period of said first full-bridge circuit and the voltage output period of said second full-bridge circuit.  He does not explicitly disclose different periods.  However, the periods can only be the same or different and the advantages of each condition are known.  Using the same period allows one of ordinary skill to reduce components by using one oscillator whereas using differnet periods would reduce EMI.  It has been held that choosing from a finite number of 
Allowable Subject Matter
Claims 3, 5, 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 3, the prior art fails to disclose: “where P is output power, r is the voltage output period of said first switching circuit and the voltage output period of said second switching circuit, rc is said polarity inversion period, Vx is an input voltage of said first full-bridge circuit, Vy is an input voltage of said second full-bridge circuit, and L is an inductance of said equivalent inductor, and in the above expression, r and rc are parameters indicating times and expressed in radian measure.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 5, the prior art fails to disclose " where P is output power, i1 is the voltage output period of said first switching circuit, i2 is the voltage output period of said second switching circuit, rc is said polarity inversion period, Vx is an input voltage of said first full-bridge circuit, Vy is an input voltage of said second full-bridge circuit, and L is an inductance of said equivalent inductor, and in the above expression, ri, i2, and rc are parameters indicating times and expressed in radian measure.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 7, the prior art fails to disclose: “where Iref is said threshold current, Vx is an input voltage of said first full-bridge circuit, C is a capacitance of said capacitors, L is an inductance of said equivalent inductor, and a is a correction factor.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PETER M NOVAK/Primary Examiner, Art Unit 2839